Citation Nr: 1214231	
Decision Date: 04/19/12    Archive Date: 04/27/12

DOCKET NO. 08-18 591	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center
in Columbia, South Carolina


THE ISSUES

1. Entitlement to service connection for a heart condition, to include arteriosclerotic heart disease, to include as secondary to service-connected disabilities.

2. Entitlement to an initial disability rating in excess of 10 percent for hypertension.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

S. Finn, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1981 to April 2007, during the Persian Gulf Era.

These matters are before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.

As the hypertension claim before the Board involves a request for a higher initial rating following the grant of service connection, the Board has characterized the issue in light of the distinction noted in Fenderson v. West, 12 Vet. App. 119, 126 (1999) (distinguishing initial rating claims from claims for increased ratings for disabilities already service-connected).

The issue of service connection for a heart condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The evidence does not show diastolic blood pressure reading predominantly 110 millimeters (mm) or more or diastolic readings of 200 mm or more.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for hypertension have not been met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1-4.14, 4.104, Diagnostic Code (DC) 7101 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126, was signed into law on November 9, 2000. Implementing regulations were created, codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2011).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that the claimant is expected to provide. See 73 Fed. Reg. 23,353-356 (April 30, 2008).

The Veteran submitted a VCAA notice response prior to the initial adjudication of his hypertension claim in a June 2007 rating decision. An additional VCAA letter was sent in June 2007. The June 2007 VCAA letter indicated the types of evidence necessary to substantiate the claim, and the division of responsibility between the Veteran and VA for obtaining that evidence, including the information needed to obtain both his private and VA medical treatment records.

The Veteran was not provided notice of the type of evidence necessary to establish a disability rating and an effective date for the disability on appeal. However, the absence of such notification by VCAA letter is not prejudicial in this case. The Veteran was fully notified that he was awarded a disability evaluation and an effective date for that evaluation when service connection was granted. He has been awarded the benefit sought, and such claim has been substantiated. See Dingess v. Nicholson, 19 Vet. App. at 490-491. Therefore, 38 U.S.C.A. § 5103(a) notice is no longer required as to this matter, because the purpose for which such notice was intended to serve has been fulfilled. 

After awarding the Veteran service connection for hypertension and assigning an initial disability rating, he filed a notice of disagreement contesting the initial rating determination. 38 C.F.R. § 3.159(b)(3). 

The RO furnished the Veteran a Statement of the Case that addressed the initial rating assigned, included notice of the criteria for a higher rating, and provided the Veteran with further opportunity to identify and submit additional information and/or argument, which the Veteran has done by perfecting his appeal. See 38 U.S.C.A. §§ 5103A, 5104(a), 7105 (West 2002). 

The Veteran was afforded a VA examination in May 2007 and February 2009. These examinations were thorough and adequate for the purposes of deciding this claim.

The reports reflect that the examiner reviewed the Veteran's past medical history, recorded his current complaints, conducted an appropriate physical examination and rendered an appropriate diagnosis and opinion consistent with the evidence of record. Neither the Veteran nor his representative has raised questions about the adequacy of these examinations.

All relevant evidence necessary for an equitable resolution of the issue on appeal have been identified and obtained, to the extent possible. The evidence of record includes service treatment records, private medical records, VA medical records, VA examination reports, and statements from the Veteran and his representative. The Veteran has not indicated that he has any further evidence to submit to VA, or which VA needs to obtain. There is no indication that there exists any additional evidence that has a bearing on this case that has not been obtained. The Veteran has been accorded ample opportunity to present evidence and argument in support of his appeal. All pertinent due process requirements have been met. 





II. Higher Initial Rating for Hypertension

The Veteran's hypertension is currently rated as 10 percent disabling under Diagnostic Code 7101, hypertensive vascular disease. 38 C.F.R. § 4.104.

Under Diagnostic Code 7101, a 10 percent evaluation is warranted for hypertensive vascular disease (essential arterial hypertension) where the diastolic pressure (the lower number in a blood pressure reading) is predominantly 100 mm or more or when systolic pressure (the higher number) is predominantly 160 mm or more; a minimum 10 percent evaluation is also assigned when continuous medication is shown necessary for the control of hypertension and there is a history of diastolic blood pressure of predominantly 100 mm or more. A 20 percent evaluation requires diastolic pressure predominantly 110 mm or more or systolic pressure predominantly 200 mm or more. Id.

For VA rating purposes, hypertension means that the diastolic blood pressure is predominantly 90 mm or greater, and isolated systolic hypertension means that the systolic blood pressure is predominantly 160 mm or greater with a diastolic blood pressure of less than 90 mm. Id. at Note (1).

Service treatment records reflect, in part, blood pressure readings that ranged from 96/58 to 165/85 in December 2000, 144/88, 152/88, 162/78 in February 2001 with the most recent service records that showed hypertension was well-controlled with medication since at least February 2003 (See February 2003 Narrative Summary). Since February 2003 blood pressure readings ranged from 110/74 to 144/92 during service.

The May 2007 VA examination showed blood pressure readings of 116/78, 120/80, and 118/78. The examiner diagnosed the Veteran with hypertension well-controlled by medication.

The Veteran underwent a VA examination in February 2009. The Veteran reported that he was diagnosed with hypertension in 2001 and was prescribed medication. The Veteran denied any effects on occupation or activities of daily living. Upon physical examination, the blood pressures tested 116/68 (3 times). The Veteran was diagnosed with essential hypertension.

As shown by the record, the Veteran's diastolic pressure has not approached 110, nor has his systolic pressure approached 200. At worst, his diastolic pressure was 126 in February 2009, and at worst, his systolic pressure was 80 in May 2007. As his blood pressure measurements have not approached the criteria for a 20 percent evaluation under Diagnostic Code 7107, his claim must be denied.

Although the Veteran is competent to discuss his symptoms, Diagnostic Code 7101, essentially involves a mechanical evaluation based upon clinical test results. The Veteran does not have the elevated blood pressure readings necessary to warrant a rating in excess of 10 percent, pursuant to Diagnostic Code 7101. Accordingly, a rating in excess of 10 percent is denied.

The preponderance of the evidence is against the claim and the benefit of the doubt rule is not applicable. See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). There is no evidence to assign a rating in excess of 10 percent. Since there is no basis for assigning an increased rating, there is no basis for assigning a staged rating. Fenderson v. West, 12 Vet. App. at 126.

There is also no basis for referral for consideration of an extra-schedular rating. 38 C.F.R. § 3.321(b)(1). The Veteran has not presented any evidence that his service-connected hypertension results in a unique disability that is not addressed by the rating criteria. Specifically, there is no evidence of frequent hospitalization or marked interference with employment that would suggest that the Veteran is not adequately compensated by the regular schedular standards. See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008); see also Bagwell v. Brown, 9 Vet. App. 337 (1996).



ORDER

An initial disability rating in excess of 10 percent for hypertension is denied.


REMAND

The RO/AMC attempted to schedule the Veteran for a VA examination for his heart condition in July 2009. The Veteran failed to appear because he was deployed in Iraq until June 2010. The Veteran and wife notified the VA multiple times.

To date, the Veteran has yet to be afforded an opportunity for a VA medical examination with respect to his claim. VA has a duty to provide a medical examination and opinion when the evidence reflects an in-service event, a current disability, and an indication that the current disability may be associated with his service. See McLendon v. Nicholson, 20 Vet. App. 79 (2006). The claim must be remanded for additional development of the medical record pursuant to 38 C.F.R. § 3.159(c)(4) to resolve diagnosis(es) and etiology.

Finally, to ensure completeness of the record, the RO should obtain all outstanding VA treatment records, if any. See Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. After securing any necessary release forms, with full address information, obtain all outstanding records of evaluation and/or treatment of the Veteran by VA and/or any other pertinent private medical facility. All records and/or responses received should be associated with the claims folder. If any VA or private records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken. 

2. Upon the Veteran's response or after the passage of a reasonable amount of time, schedule and complete the following VA examinations:

      a. A cardiac examination, to ascertain: 

i. Whether the Veteran has any heart condition, to include arteriosclerotic heart disease, that was caused or aggravated by any incident of active military service or by any service-connected disabilities (e.g., nephrolithiasis, hypertension, diabetes mellitus, type II, and sleep apnea).

ii. The following considerations will govern the examination:

(a) The claims file and a copy of this remand will be made available to the examiner, who will acknowledge receipt and review of these materials in any report generated as a result of this remand.

(b) The examiner must respond to the questions: 

DOES THE VETERAN HAVE A HEART CONDITION THAT WAS CAUSED OR AGGRAVATED BY ANY INCIDENT OF ACTIVE MILITARY SERVICE, AND/OR BY THE PRESENTLY SERVICE-CONNECTED DISABILITY, TO ALSO INCLUDE WHETHER A HEART CONDITION WAS MANIFESTED WITHIN ONE YEAR AFTER DISCHARGE FROM SERVICE. 

ii. The examiner's attention is called to the following:

(a) November 2000 echocardiogram showed left atrial enlargement, left ventricular hypertrophy, LV EF 65%.

A November 2006 record noted cardiomegaly.

(b) A May 2007 VA treatment report noted no active pulmonary disease in chest. "The heart appears to be at the upper limits of normal in size, but this [was] exaggerated by a suboptimal inspiratory volume."

(c) A June 2007 private treatment record noted normal rhythm, no murmurs or rubs and no peripheral edema or tenderness.

(d) A February 2009 chest x-ray reflects heart not enlarged.

iii. The examiner must take a complete history from the Veteran as to the onset, nature and progression of symptomatology related to his heart. If there is a medical basis to support or doubt the history provided by the Veteran regarding his heart condition, the examiner must state this, with a fully reasoned explanation.

The examiner must provide a complete explanation for his or her opinion(s), based on his or her clinical experience, medical expertise, and established medical principles. If the examiner is unable to render the requested opinion(s) without resort to speculation, he or she must so state. However, a complete explanation for such a finding must be provided, such as whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is impossible for the examiner to use his or her medical expertise and training to render an opinion.

3. The RO/AMC should conduct any other appropriate examination and development it deems necessary. Then readjudicate the claim of service connection for a heart condition. If the benefit sought remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC). An appropriate period of time should be allowed for a response. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded. Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


